J-S07018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

LAGENZA JUNIOUS

                            Appellant                  No. 879 MDA 2015


           Appeal from the Judgment of Sentence February 17, 2015
              In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0000639-2013


BEFORE: BOWES, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY OTT, J.:                            FILED FEBRUARY 12, 2016

        Lagenza Junious appeals the judgment of sentence imposed February

17, 2015, in the Dauphin County Court of Common Pleas.         The trial court

sentenced Junious to a term of life imprisonment, pursuant to a negotiated

plea agreement, followed by a consecutive term of 20 to 40 years’

imprisonment, after Junious entered a guilty plea to charges of murder,

attempted murder, burglary and persons not to possess firearms.1           On

appeal, he challenges the discretionary aspects of his non-negotiated

sentence. We affirm.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. §§ 2502, 901, 3502(a)(1), and 6105(c)(6), respectively.
J-S07018-16



        The facts underlying Junious’ guilty plea were summarized at his plea

hearing as follows:

        [T]he factual basis underlying the plea stems from an incident
        that occurred on December 20th, 2012 in the early morning
        hours of that date. [Junious], as well as the deceased in the
        case, Adreanne Evans, lived in adjoining apartments on North
        Sixth Street right off of Forester in Harrisburg city.

              They had, within the last couple of months, ended a
        romantic relationship, and I think it is sufficient to say that
        [Junious] had some difficulty with that break-up and there were
        a number of events that culminated in what occurred on
        December 20th; and that is, just after 6:00 a.m., [Junious]
        armed with a shotgun, came over to the adjoining apartment
        and forced his way in with the butt of the shotgun, breaking the
        glass door, forcing his way into the occupied apartment.

               Inside were several people.   The deceased Adreanne
        Evans, her new romantic interest Sterling Brown, Adreanne’s
        mother Sage Evans, as well as [Junious] and Adreanne’s infant
        child sleeping in there. The group was awoken by [Junious’]
        forcible entry.

               Upon entering, he pointed the shotgun at Adreanne, shot
        her once in the chest; fired more shots at Sterling Brown,
        striking him on the left side of his face. And then finally, as
        Adreanne went to the ground, he pointed the shotgun at her face
        and delivered a certainly fatal shot to her, dropped the shotgun,
        and exited the apartment.

N.T., 2/17/2015, at 14-15.

        Junious was charged with murder, attempted murder, aggravated

assault,2 burglary, persons not to possess firearms, and three counts of


____________________________________________


2
    18 Pa.C.S. § 2702.




                                           -2-
J-S07018-16



recklessly endangering another person (“REAP”).3       On April 16, 2013, the

Commonwealth provided notice of aggravating circumstances, indicating its

intent to seek the death penalty. Thereafter, on February 17, 2015, Junious

entered a negotiated guilty plea to the above stated charges.       Under the

terms of the agreement, the Commonwealth agreed not to seek the death

penalty for the crime of murder, and withdrew the charges of aggravated

assault and REAP. The trial court accepted the terms of the plea agreement,

and imposed a sentence of life imprisonment on the murder charge. With

regard to the remaining charges, for which there was no agreement as to

sentencing, the trial court sentenced Junious to a term of 20 to 40 years’

imprisonment for attempted murder, 10 to 20 years’ imprisonment for

burglary, and five to 10 years’ imprisonment for persons not to possess

firearms. The attempted murder sentence was imposed consecutively to the

sentence of life imprisonment for murder.        The trial court ran the other

sentences concurrently.

        Junious filed a timely post-sentence motion seeking reconsideration of

his non-negotiated sentence, namely, the court’s decision to run the

attempted murder sentence consecutively. He also sought leave to file an

amended post-sentence motion to challenge the trial court’s imposition of




____________________________________________


3
    18 Pa.C.S. § 2705.



                                           -3-
J-S07018-16



fines and costs.       The court denied both requests.        This timely appeal

followed.4

       Junious’ sole issue on appeal challenges the discretionary aspects of

his sentence.5 “A challenge to the discretionary aspects of a sentence must

be considered a petition for permission to appeal, as the right to pursue such

a claim is not absolute.” Commonwealth v. Hoch, 936 A.2d 515, 518 (Pa.

Super. 2007) (citation omitted).           To reach the merits of a discretionary

issue, this Court must determine:

       (1) whether the appeal is timely; (2) whether Appellant
       preserved his issue; (3) whether Appellant’s brief includes a
       concise statement of the reasons relied upon for allowance of
       appeal with respect to the discretionary aspects of sentence; and
       (4) whether the concise statement raises a substantial question
       that the sentence is appropriate under the sentencing code.

Commonwealth v. Edwards, 71 A.3d 323, 329-330 (Pa. Super. 2013)

(citation omitted), appeal denied, 81 A.3d 75 (Pa. 2013).



____________________________________________


4
  On May 26, 2015, the trial court ordered Junious to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Junious complied with the court’s directive, and filed a concise statement on
June 15, 2015.
5
  It is well-settled that “where a defendant pleads guilty pursuant to a plea
agreement specifying particular penalties, the defendant may not seek a
discretionary     appeal    relating  to  those    agreed-upon    penalties.”
Commonwealth v. Brown, 982 A.2d 1017, 1019 (Pa. Super. 2009), appeal
denied, 990 A.2d 726 (Pa. 2010). However, a defendant may seek a
discretionary appeal of those sentencing terms that were not negotiated.
Id.



                                           -4-
J-S07018-16


      Junious complied with the procedural requirements for this appeal by

filing a post-sentence motion for reconsideration of sentence and a timely

notice of appeal. Moreover, counsel included in the brief before this Court a

statement of reasons relied upon for appeal pursuant to Commonwealth v.

Tuladziecki, 522 A.2d 17 (Pa. 1987), and Pa.R.A.P. 2119(f). Therefore, we

must consider whether Junious raised a substantial question justifying our

review.

      A substantial question exists when an appellant sets forth “a colorable

argument that the sentence imposed is either inconsistent with a specific

provision of the Sentencing Code or is contrary to the fundamental norms

underlying the sentencing process.” Commonwealth v. Ventura, 975 A.2d

1128, 1133 (Pa. Super. 2009), appeal denied, 987 A.2d 161 (Pa. 2009)

(citation omitted). Here, Junious contends his sentence was excessive and

unreasonable because the trial court ordered that the 20 to 40 year

sentence for attempted murder run consecutively to his life sentence for

murder. He further asserts that the court’s structure of the sentence “does

not serve to protect the public or rehabilitate [him].” Junious’ Brief at 14.

      “Generally speaking, the [trial] court’s exercise of discretion in

imposing consecutive as opposed to concurrent sentences is not viewed as

raising a substantial question that would allow the granting of allowance of

appeal.” Commonwealth v. Gonzalez-Dejusus, 994 A.2d 595, 598 (Pa.

Super. 2010).


                                     -5-
J-S07018-16


        Rather, the imposition of consecutive rather than concurrent
        sentences will present a substantial question in only “the most
        extreme circumstances, such as where the aggregate sentence is
        unduly harsh, considering the nature of the crimes and the
        length of imprisonment.” Commonwealth v. Lamonda, 52
        A.3d 365, 372 (Pa. Super. 2012), appeal denied, 621 Pa. 677,
        75 A.3d 1281 (2013).

          To make it clear, a defendant may raise a substantial
          question where he receives consecutive sentences within
          the guideline ranges if the case involves circumstances
          where the application of the guidelines would be clearly
          unreasonable, resulting in an excessive sentence;
          however, a bald claim of excessiveness due to the
          consecutive nature of a sentence will not raise a
          substantial question.

        Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super.
        2013), reargument denied (Nov. 21, 2013), appeal denied, 625
        Pa. 648, 91 A.3d 161 (2014) (emphasis in original).

Commonwealth v. Swope, 123 A.3d 333, 338-339 (Pa. Super. 2015).

        In Commonwealth v. Caldwell, 117 A.3d 763 (Pa. Super. 2015) (en

banc), appeal denied, ___ A.3d ___, 2015 WL 7288526 (Pa. 2015), an en

banc panel of this Court considered a similar challenge.     In that case, the

trial court imposed an aggregate sentence of 31 to 62 years’ incarceration

following the defendant’s convictions of, inter alia, robbery, aggravated

assault and gun charges. With regard to his sentence, the defendant argued

the court’s imposition of consecutive sentences was excessive in relation to

his convictions, and the court failed to consider his rehabilitative needs. Id.

at 768.     The en banc panel concluded the defendant’s claim raised a

substantial question for review. We find the same to be true in the present

case.


                                     -6-
J-S07018-16


          Nevertheless, we conclude Junious is entitled to no relief.   The trial

court, in its opinion, stated the following:

                 These offenses stemmed from [Junious’] heinous criminal
          acts, which resulted in the first-degree murder of Adreanne
          Evans and the attempted murder of Sterling Brown. In light of
          the depraved criminal conduct at issue, this Court’s decision to
          impose a consecutive sentence of 20 to 40 years imprisonment
          for criminal attempt homicide is not excessive or extreme, even
          in light of [Junious’] life sentence for first-degree murder.
          Furthermore, this Court did not impose consecutive sentences
          for the other offenses; Counts 4 and 5 were ordered to run
          concurrent to Count 1. [Junious] was not entitled to a “volume
          discount” for his multiple offenses. Based upon the foregoing,
          we will not deem the aggregate sentence as excessive in light of
          the violent criminal conduct at issue.

Trial Court Opinion, 8/5/2015, at 5.       We find no reason to disagree.    See

Commonwealth v. Gonzalez, 109 A.3d 711, 731 (Pa. Super. 2015)

(“Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest

abuse of discretion.”), appeal denied, 125 A.3d 1198 (Pa. 2015).

          Moreover, to the extent Junious complains the trial court failed to

consider the protection of the public or his rehabilitative needs, these claims

amount to no more than bald allegations.         Therefore, he is entitled to no

relief.

          Judgment of sentence affirmed.




                                       -7-
J-S07018-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/12/2016




                          -8-